The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 4-5 of the Applicant’s Response, filed 6/13/2022, with respect to the objections for claim 52, drawings, rejections under 35 USC 112(a) and (b) directed to claims 40-42 and 44-52 have been fully considered and are persuasive.  The objects and rejections with respect to the claims have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The feature “optionally maintaining a sensor configuration of…” in claim 43 is not found or described anywhere in the in the originally filed specification or the supported paragraphs cited by the Applicant in paragraphs [0010], [0073], [0081], and [0086]. Specifically, nowhere in the originally filed specification discloses that a sensor configuration of any of the robots is being maintained. None of the cited paragraphs describe this feature. In fact, none of the cited paragraphs mention any sensor or sensor configuration to be maintained. The Examiner interprets the feature, given its BRI and in light of the cited paragraphs and remarks in the Applicant’s Response dated 6/13/2022, is directed to optionally maintaining the operations of the robots sensors or components due to failure that would need repairing or servicing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The feature “optionally maintaining a sensor configuration of…” in claim 43 render the claim indefinite because it is not clear what does the sensor configuration of the robots refer in light of the originally filed specification because it is not disclosed anywhere. The Examiner is interpreting the feature discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 41, and 43-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2015/0120126), Watts (9,358,975), and Duffy et al. (9,079,662).
For claims 40 and 41, So discloses the claimed a method of transporting an assembly comprising a load, a first robot, and a second robot to more than one point without a deposit destination, the first robot having a first motive mechanism, and the second robot having a second motive mechanism that is independently operable from the first motive mechanism (Fig. 1-3, paragraph 0012, 0078, where multiple autonomous robotic vehicles transport and deliver the payload to a desired destination traversing plurality of waypoints and not necessary performing any deposit operation), the method comprising the first robot receiving a first instruction to satisfy an objective of transporting the assembly:
each of the first and second robots determining how to engage the load for transportation of the assembly by determining how many robots should transport the load based on a first experiential data, a hardware limitation of the first or second robot (Paragraph 0047, where it is from experience or prior data that determine an aircraft is capable of lifting 500kg), and a characteristic of the load (Paragraph 0037, 0047, 0051, where the payload has a certain weight or shape);
each of the first and second robots cooperating to stably transport the assembly (Fig. 4, 10, abstract, paragraph 0012, 0036, 0045, 0054, 0063, the payload are being transported cooperatively and stably along the trajectory and to the destination), wherein the first robot determines a path to stably move the assembly to a point based on a local environment estimate (Paragraph 0048, 0049, 0053, where the path to stably move the assembly to various waypoints based on environment is determined);
reconfiguring the assembly as needed to stably transport the assembly (Paragraph 0047, 0048, 0070, where at least one component of the assembly that improve the assembly stability and the reconfiguration/adjustments, such as adjusting the pose of the robots would improve a kinematic drive model of the assembly where the assembly is in better condition to perform the transportation task).

For claim 43, So discloses the claimed reconfiguring the assembly comprises optionally maintaining a sensor configuration of the first or second robot (based on the interpretation discussed in the 112b rejection above, Paragraph 0047, where when the first robot failed, reconfigure the formation having another robot replace the position of the first robot, the first robot can optionally be maintained of its systems including sensor configurations at repair).

For claim 44, So discloses the claimed the first robot reconfigures a component of the assembly in response to an environmental condition (Paragraph 0085, 0086, where at least one component of the assembly is reconfigured/changed based on conditions in the environment).

For claim 45, So discloses reconfiguration the assembly comprises optionally maintaining a component of the first robot from the list consisting of a motive component, a coupling appendage, or an operative appendage (Paragraph 0038, 0072, 0073, where at least one component of the assembly comprises maintaining a component of a robot from various actuators at least including control rod actuators, hinge, rotors, flaps, thrust vectoring devices, which are motive component, coupling or operative appendage, or 0047, where when the first robot failed, reconfigure the formation having another robot replace the position of the first robot, the first robot can optionally be maintained of its systems including various components relate to the robot at repair).

For claim 46, So discloses the first robot engaging with an operable load (Paragraph 0085, where the robots/drones may engages with operable load such as obstructions or target objects the robots interacts).

For claim 47, So discloses the deposit location is not defined while the assembly is transported between multiple points (Paragraph 0086, 0088, where the drones/robots that may or may not be carrying a load can coordinate surveying and scouting tasks or travel to the destination between multiple points without necessarily perform a deposit operation). 

For claims 48, So discloses reconfiguration the assembly comprises modifying engagement of the first robot with the load (Paragraph 0070-0072, where the robot may adjust their pose to correct trajectory of the assembly, modifying engagement with the load).

For claim 49, So discloses reconfiguration improves assembly stability (Paragraph 0085, where combining other robots to provide greater carry capacity and force, improving assembly stability).

For claim 50, So discloses reconfiguration improves the kinematic drive model of the assembly (Paragraph 0085, where combining with other robots, providing greater carry capacity and force would improves the kinematic drive model at least force improves).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2015/0120126) as applied to claim 40 above, and further in view of Gettings et al. (US 2011/0240382).
For claim 42, So does not specifically disclose reconfiguration of a least one component of the assembly comprises changing the length of the first or second robot. Getttings in the same field of the art discloses reconfiguring at least one component of the assembly comprises changing the length of the length of the robot (Fig. 1, 6, paragraph 0041-0045, where the robots can be reconfigured to have retract or extended length). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of So to change the length of the first or second robot, taught by Gettings to improve the mobility or the assembly transporting loads and better traverse the terrain based on the environmental conditions.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2015/0120126) as applied to claim 50 above, and further in view of Ben-Tzvi (US 2011/0040427).
For claim 51, So does not specifically disclose the load comprises a robotic arm, and wherein the robotic arm operates independently from the first robot. Ben-Tzvi in the same field of the art discloses a robotic arm on a modular robotic system, where the robotic arm operates independently from the other separate modules (Fig. 22, 23, 27, paragraph 0094, 0188). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of So include a robotic arm that operates independently from the first robot, taught by Ben-Tzvi to improve the capability and function of the assembly that can manipulate or interact with other objects.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2015/0120126) as applied to claim 40 above, and further in view of Canoy et al. (US 2016/0246304).
For claim 52, So discloses the autonomous robot transport and delivery system monitors and maintain stability of the payload during transport (Paragraph 0012, 0036, 0045, 0054), but does not specifically disclose a stability factor of the load deviates by no more than 25% from a target load stability factor. Canoy in the same field of the art discloses monitoring a stability factor of the load deviates by no more than a predefined tolerance or threshold value of a target stability of the payload and autonomous vehicle during transport (Paragraph 0011, 0028, 0065, 0072, 0073). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to improve the stability and promote safe flight of the autonomous vehicle (Paragraph 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(US 2017/0066490 A1) Fauroux et al. discloses an assembly comprising a load, and robot units transporting and traversing between waypoints.
(9,757,855) Bewley et al. discloses an assembly transporting load with configurable components.
(3,746,279) Maciolek et al. discloses a multi-lift aircraft control system providing automatic flight control system to maintain the stability of the aircrafts and payload during transport.
(US 2016/0378108) Paczan et al. discloses a collective UAV configurations autonomously coupling a plurality of robots for transporting items and other tasks collaboratively.
(US 2015/0120094) Kimchi et al. discloses a UAV delivery system replacing an existing robot with another robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661